           Case 1:20-cv-09961-AJN Document 6 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                        12/1/20



  Dr. Douglas Schottenstein,

                           Plaintiff,
                                                                                      20-cv-9961 (AJN)
                  –v–
                                                                                            ORDER
  American Society for the Prevention of Cruelty to Animals
  (ASPCA), et al.,

                           Defendants.


ALISON J. NATHAN, District Judge:

        Plaintiff has filed an Application for a Temporary Restraining Order and a Motion for a

Preliminary Injunction. Dkt. No. 3.

        Parties seeking a TRO or a preliminary injunction must comply with Federal Rule of

Civil Procedure 65. Rule 65(b)(1) provides that a TRO may be issued “without written or oral

notice to the adverse party or its attorney only if . . . specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Plaintiff has since filed an affidavit

indicating that he has emailed Dkt. No. 1 and Dkt. No. 3 to Defendants, but he has not otherwise

made a sufficient showing to justify this Court’s entertaining of the motion before it has an

opportunity to receive a response from the Defendants.

        By December 3, 2020, the parties shall meet and confer and propose a briefing schedule

on Plaintiff’s motion. Plaintiff is hereby ORDERED to serve this Order on all Defendants.

        SO ORDERED.

Dated: December 1, 2020                               __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge
